Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Annual Report ofEquity Ventures Group, Inc. (the “Company”) on Form 10-K for theyear endingDecember 31, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I,Colette Kim, Chief Executive Officer and Chief Financial Officer of the Company, certifies to the best of her knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Annual Report on Form 10-K for theyear endingDecember 31, 2009, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Annual Report on Form 10-K for theperiod endingDecember 31, 2009, fairly presents, in all material respects, the financial condition and results of operations ofEquity Ventures Group, Inc. By: /s/Colette Kim Colette Kim, President, Chief Executive Officer, Chief Financial Officer, Secretary & Director March 12, 2010
